DETAILED ACTION
This is the initial Office action for application SN 16/979,314 having an effective date of 09 September 2020 and a Foreign priority date of 13 March 2018 (Japan).  A preliminary amendment was filed on 09 September 2020.  Claims 1-15 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over KOGA et al (US 2004/0014617) in combination with Sekiguchi et al (US 2013/0123553). 

Specifically, KOGA discloses that the compositions comprise (a) from 80 to 98% by mass of a naphthenic synthetic lubricant base oil having a flash point of not lower than 140°C and (b) from 2 to 20% by mass of an alcohol/fatty acid ester having a flash point of not lower than 150°C of which the alcohol has a gem-type dimethyl structure [0006].  
KOGA discloses that the naphthenic synthetic lubricant base oil is a compound having a ring selected from cyclohexane, bicycloheptane and bicyclooctane rings [0008].  KOGA additionally discloses that the naphthenic synthetic lubricant base oil may be a compound having at least two rings selected from cyclohexane, bicyclo[2.2.1]heptane, bicyclo[3.2.1]octane, bicyclo[2.2.2]octane and bicyclo[3.3.0]octane rings [0020] and [0026].  KOGA discloses that the oil is preferably dimer hydrides of the alkyl-substituted rings [0027]-[0030] which meets the limitations of dependent claims 3-7.     
Applicant’s lubricating oil compositions differs by further adding a longifolene component.  However, as evidenced by Sekiguchi et al [“Sekiguchi”], longifolene is a known component in lubricant compositions suitable for continuous variable transmissions (CVT).  
Sekiguchi discloses that longifolene (one of cyclic sesquiterpene hydrocarbons) contained in an essential oil obtained from cypress, pine and the like, exhibits a high hydrolytic stability, a high volume resistivity, and further suitable viscosity and flash point useable as a low-viscous base material for a lubricating oil [0014].  Sekiguchi discloses that the lubricant 
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have added longifolene as taught by Sekiguchi, to the lubricant compositions taught by KOGA, if the known imparted properties of high hydrolytic stability, a high volume resistivity, and suitable viscosity and flash point in CVT were so desired.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Masuda et al (US 2017/0145337) disclose lubricating oil compositions for transmissions including CVT comprising a mineral base oil having a naphthene content (%CN) and a monoester-based base oil having a kinematic viscosity at 100°C of between 2-10 mm2/s. Masuda discloses that the flash point of the lubricating oil is 175°C or higher [0026].  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
April 9, 2021